VIRGINIA:
                       In the Court of Appeals of Virginia on Tuesday             the 24th day of April, 2018.


            Victoria Elizabeth Dufresne,                                                                                Appellant,
PUBLISHED




            against            Record No. 0281-15-2
                               Circuit Court No. CR14-F-4184

            Commonwealth of Virginia,                                                                                   Appellee.


                                            From the Circuit Court of the City of Richmond


                   In accordance with the mandate of the Supreme Court of Virginia entered on March 22, 2018 and the

            order of that Court entered on March 1, 2018, the opinion previously rendered by this Court on October 18,

            2016 is withdrawn, the mandate entered on that date is vacated, and the judgment of the trial court convicting

            appellant of grand larceny is affirmed.

                   This order shall be published and certified to the trial court.

                                                      A Copy,

                                                              Teste:

                                                                                     Cynthia L. McCoy, Clerk

                                                                       original order signed by a deputy clerk of the
                                                              By:      Court of Appeals of Virginia at the direction
                                                                       of the Court

                                                                                     Deputy Clerk